Case 2:19-cv-08986-JGB-MAA Document 18 Filed 06/04/20 Page 1 of 2 Page ID #:170
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-08986-JGB (MAA)                                           Date: June 4, 2020
Title       Jimmie Carter v. J. Castelo et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

         On March 16, 2020, the Court issued a Memorandum Decision and Order Dismissing
Complaint With Leave to Amend (“Order”). (Order, ECF No. 17.) The Court ordered Plaintiff
Jimmie Carter (“Plaintiff”), no later than thirty days after the Order—that is, by April 15, 2020—to
either file a Second Amended Complaint (“SAC”) or advise the Court that Plaintiff does not intend
to file a SAC. (Id. at 16.) The Court explicitly cautioned Plaintiff that “failure to timely file a
SAC, or timely advise the Court that Plaintiff does not intend to file a SAC, will result in a
recommendation that this action be dismissed for failure to prosecute and/or failure to comply
with court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 17.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
August 3, 2020 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:19-cv-08986-JGB-MAA Document 18 Filed 06/04/20 Page 2 of 2 Page ID #:171
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:19-cv-08986-JGB (MAA)                                    Date: June 4, 2020
Title      Jimmie Carter v. J. Castelo et al.


Attachment
Notice of Dismissal




                                                                     Time in Court:        0:00
                                                               Initials of Preparer:       JM


CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
